UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22563 Mairs & Power Funds Trust (Exact name of registrant as specified in charter) 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Address of principal executive offices) (Zip code) Andrea Stimmel, Chief Compliance Officer & Treasurer 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Name and address of agent for service) 651-222-8478 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2015 Shares Security Description Fair Value COMMON STOCKS 97.6% CONSUMER DISCRETIONARY 4.4% Target Corp $ Walt Disney Co/The CONSUMER STAPLES 6.3% General Mills Inc Hormel Foods Corp ENERGY 2.7% Schlumberger Ltd (a) FINANCIALS 11.4% American Express Co Associated Banc-Corp Principal Financial Group Inc Travelers Cos Inc/The US Bancorp/MN Wells Fargo & Co HEALTH CARE 18.1% Baxalta Inc Baxter International Inc Bio-Techne Corp Johnson & Johnson Medtronic PLC (f) Patterson Cos Inc Pfizer Inc Roche Holding AG ADR (e) St Jude Medical Inc Zimmer Holdings Inc INDUSTRIALS 29.9% 3M Co CH Robinson Worldwide Inc Deluxe Corp Donaldson Co Inc Emerson Electric Co Fastenal Co G&K Services Inc, Class A Generac Holdings Inc (b) General Electric Co Graco Inc Honeywell International Inc Pentair PLC (a) Toro Co/The United Parcel Service Inc, Class B INFORMATION TECHNOLOGY 10.6% Badger Meter Inc (d) Corning Inc Cray Inc (b) Fiserv Inc (b) MTS Systems Corp (d) NVE Corp (d) QUALCOMM Inc Stratasys Ltd (a)(b) Western Union Co/The Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Shares Security Description Value COMMON STOCKS (continued) MATERIALS 13.7% Bemis Co Inc $ Ecolab Inc HB Fuller Co Valspar Corp/The UTILITIES 0.5% MDU Resources Group Inc TOTAL COMMON STOCKS $ (cost $2,180,117,970) SHORT-TERM INVESTMENTS 2.3% First American Prime Obligations Fund, Class Z, 0.05% (c) $ (cost $84,579,944) TOTAL INVESTMENTS 99.9% $ (cost $2,264,697,914) OTHER ASSETS AND LIABILITIES (NET) 0.1% TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of September 30, 2015, these securities represented $214,931,500 or 5.8% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of September 30, 2015. (d) Affiliated company. (e) American Depositary Receipt. (f) Issuer headquartered overseas but considered domestic. In determining whether a security is foreign or domestic, Mairs & Power, Inc. (the Adviser) will generally look at the location of the headquarters of the issuer.However, if the issuer is believed by the Adviser to be headquartered in a jurisdiction primarily for tax purposes, the Adviser will consider the following additional factors; 1) the location of the primary exchange trading its securities; 2) where it derives the majority of its revenues, or 3) where it earns the majority of its profits. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Adviser. See accompanying Notes to Schedules of Investments. Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2015 Par Value Security Description Fair Value FIXED INCOME SECURITIES 36.0% FEDERAL AGENCY OBLIGATIONS 3.5% $ Federal Home Loan Banks % 10/29/29 $ Federal Home Loan Banks % 11/21/29 Federal Home Loan Banks % 11/26/29 Federal Home Loan Banks % 12/19/29 Federal Farm Credit Banks % 12/24/29 Federal National Mortgage Association % 02/27/30 Federal Farm Credit Banks % 03/28/31 Federal National Mortgage Association % 10/17/31 Federal National Mortgage Association % 09/10/32 Federal Home Loan Banks % 01/18/33 Federal Farm Credit Banks % 02/07/33 Federal National Mortgage Association % 03/07/33 Federal Farm Credit Banks % 08/14/34 Federal Home Loan Banks % 12/26/34 Federal Home Loan Banks % 02/12/35 Federal Home Loan Banks % 03/16/35 CORPORATE BONDS 29.4% CONSUMER DISCRETIONARY 3.0% Johnson Controls Inc % 01/15/16 ServiceMaster Co LLC/The % 03/01/18 Best Buy Co Inc % 08/01/18 Ford Motor Credit Co LLC % 12/20/18 Ford Motor Credit Co LLC % 08/20/20 Time Warner Cable Inc % 02/15/21 Best Buy Co Inc % 03/15/21 Time Warner Cable Inc % 09/01/21 Kohl's Corp % 11/01/21 Whirlpool Corp % 06/01/22 Newell Rubbermaid Inc % 06/15/22 Block Financial LLC % 11/01/22 Darden Restaurants Inc % 11/01/22 Staples Inc % 01/12/23 Kohl's Corp % 02/01/23 Wyndham Worldwide Corp % 03/01/23 Hyatt Hotels Corp % 07/15/23 Ford Motor Credit Co LLC % 04/20/24 Coach Inc % 04/01/25 Metropolitan Opera Association Inc % 10/01/32 Comcast Corp % 01/15/33 CONSUMER STAPLES 1.1% SUPERVALU Inc % 05/01/16 Cargill Inc (d) % 11/27/17 Avon Products Inc (c) % 07/15/18 Safeway Inc % 08/15/20 Safeway Inc % 12/01/21 Avon Products Inc % 03/15/23 Land O'Lakes Capital Trust I (d) % 03/15/28 Altria Group Inc % 08/09/42 Cargill Inc (d) % 11/01/42 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) ENERGY 2.1% $ Anadarko Petroleum Corp % 09/15/16 $ ConocoPhillips % 07/15/18 Murphy Oil Corp % 06/01/22 Western Gas Partners LP % 07/01/22 FMC Technologies Inc % 10/01/22 Transocean Inc (a)(c) % 10/15/22 Murphy Oil Corp % 12/01/22 Sunoco Logistics Partners Operations LP % 01/15/23 Williams Cos Inc/The % 01/15/23 Boardwalk Pipelines LP % 02/01/23 DCP Midstream Operating LP % 03/15/23 Diamond Offshore Drilling Inc % 11/01/23 Kinder Morgan Energy Partners LP % 09/01/24 Murphy Oil Corp % 12/01/42 Apache Corp % 01/15/44 FINANCIALS 10.8% TCF National Bank % 02/01/16 KeyBank NA/Cleveland OH % 03/03/16 Symetra Financial Corp (d) % 04/01/16 Security Benefit Life Insurance Co (d) % 05/15/16 Bank of America Corp % 05/16/16 Torchmark Corp % 06/15/16 National City Bank/Cleveland OH % 12/15/16 M&I Marshall & Ilsley Bank % 01/17/17 Citigroup Inc % 02/15/17 Sirius International Group Ltd (a)(d) % 03/20/17 Bank of America Corp % 05/02/17 Royal Bank of Scotland Group PLC (a) % 07/15/17 Comerica Bank % 08/22/17 Bank of America Corp % 09/01/17 American Express Bank FSB % 09/13/17 Bear Stearns Cos LLC/The % 10/02/17 Prudential Financial Inc % 12/01/17 Barclays Bank PLC (a)(d) % 12/04/17 Morgan Stanley % 12/28/17 Goldman Sachs Group Inc/The % 01/18/18 Wachovia Corp % 02/01/18 Lincoln National Corp % 03/15/18 SunTrust Bank/Atlanta GA % 03/15/18 Morgan Stanley % 04/01/18 Jefferies Group LLC % 04/13/18 Bank of America Corp % 04/25/18 Provident Cos Inc % 07/15/18 MetLife Inc % 08/15/18 Hartford Financial Services Group Inc/The % 01/15/19 Royal Bank of Scotland Group PLC (a) % 02/15/19 BB&T Corp % 04/30/19 WR Berkley Corp % 08/15/19 Protective Life Corp % 10/15/19 Prospect Capital Corp % 11/15/19 Credit Suisse/New York NY (a) % 01/14/20 Prospect Capital Corp % 01/15/20 Morgan Stanley % 01/26/20 Hartford Financial Services Group Inc/The % 03/30/20 Compass Bank % 04/01/20 Manufacturers & Traders Trust Co (c) % 12/28/20 Nationwide Financial Services Inc (d) % 03/25/21 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) FINANCIALS (continued) $ Markel Corp % 06/01/21 $ Goldman Sachs Group Inc/The % 07/27/21 Genworth Holdings Inc % 09/24/21 Aflac Inc % 02/15/22 OneBeacon US Holdings Inc % 11/09/22 Standard Chartered PLC (a)(d) % 01/11/23 Wells Fargo & Co % 02/13/23 Assurant Inc % 03/15/23 Markel Corp % 03/30/23 Citigroup Inc % 05/15/23 Morgan Stanley % 05/22/23 Liberty Mutual Group Inc (d) % 06/15/23 Ameriprise Financial Inc % 10/15/23 CNA Financial Corp % 11/15/23 Pacific Life Insurance Co (d) % 12/30/23 Moody's Corp % 02/15/24 NASDAQ OMX Group Inc/The % 06/01/24 Wintrust Financial Corp % 06/13/24 Assured Guaranty US Holdings Inc % 07/01/24 Symetra Financial Corp % 07/15/24 Stifel Financial Corp % 07/18/24 Citigroup Inc % 08/05/24 Synchrony Financial % 08/15/24 Brown & Brown Inc % 09/15/24 Old Republic International Corp % 10/01/24 TIAA Asset Management Finance Co LLC (d) % 11/01/24 Associated Banc-Corp % 01/15/25 Kemper Corp % 02/15/25 Liberty Mutual Insurance Co (d) % 05/15/25 Wells Fargo & Co % 06/03/26 Morgan Stanley % 09/08/26 National Rural Utilities Cooperative Finance Corp % 11/15/26 Citigroup Inc % 11/20/26 JPMorgan Chase & Co % 12/15/26 Provident Cos Inc % 03/15/28 JPMorgan Chase & Co (c) % 03/21/28 JPMorgan Chase & Co (c) % 03/22/28 Royal Bank of Canada (a) % 05/10/28 Farmers Exchange Capital (d) % 07/15/28 Goldman Sachs Group Inc/The % 11/15/30 Goldman Sachs Group Inc/The % 02/15/31 Goldman Sachs Group Inc/The % 12/15/32 JPMorgan Chase & Co (c) % 01/31/33 Lloyds Bank PLC (a)(c) % 01/31/33 Citigroup Inc (c) % 06/27/34 Bank of America Corp % 08/15/34 Prudential Financial Inc % 11/15/34 Goldman Sachs Group Inc/The % 01/30/35 Barclays Bank PLC (a)(c) % 10/09/37 Berkshire Hathaway Finance Corp % 05/15/42 MetLife Inc % 08/13/42 Swiss Re Treasury US Corp (d) % 12/06/42 Pacific LifeCorp (d) % 01/30/43 Berkshire Hathaway Finance Corp % 05/15/43 Principal Financial Group Inc % 05/15/43 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) HEALTH CARE 0.8% $ UnitedHealth Group Inc % 02/15/18 $ Quest Diagnostics Inc % 04/01/21 Laboratory Corp of America Holdings % 08/23/22 Laboratory Corp of America Holdings % 11/01/23 Mylan Inc/PA % 11/29/23 Wyeth LLC % 02/01/24 INDUSTRIALS 3.0% Masco Corp % 03/15/20 Pentair Finance SA (a) % 05/15/21 IDEX Corp % 12/15/21 Masco Corp % 03/15/22 GATX Corp % 06/15/22 Penske Truck Leasing Co Lp / PTL Finance Corp (d) % 07/11/22 ADT Corp/The % 07/15/22 Pentair Finance SA (a) % 09/15/22 Dun & Bradstreet Corp/The % 12/01/22 GATX Corp % 03/30/23 ADT Corp/The % 06/15/23 Ingersoll-Rand Global Holding Co Ltd (a) % 06/15/23 Flowserve Corp % 11/15/23 Air Lease Corp % 02/01/24 Pitney Bowes Inc % 03/15/24 Toro Co/The % 06/15/27 General Electric Capital Corp % 05/15/32 Eaton Corp % 11/02/32 General Electric Capital Corp % 02/14/33 Pitney Bowes Inc % 01/15/37 Eaton Corp % 11/02/42 Lockheed Martin Corp % 12/15/42 INFORMATION TECHNOLOGY 4.1% Western Union Co/The % 10/01/16 Broadridge Financial Solutions Inc % 06/01/17 Dell Inc % 06/15/19 Broadridge Financial Solutions Inc % 09/01/20 Hewlett-Packard Co % 12/01/20 Dell Inc % 04/01/21 Hewlett-Packard Co % 06/01/21 Motorola Solutions Inc % 05/15/22 Symantec Corp % 06/15/22 Computer Sciences Corp % 09/15/22 Hewlett-Packard Co % 09/15/22 Fiserv Inc % 10/01/22 Autodesk Inc % 12/15/22 Arrow Electronics Inc % 03/01/23 Motorola Solutions Inc % 03/01/23 Fidelity National Information Services Inc % 04/15/23 Total System Services Inc % 06/01/23 Altera Corp % 11/15/23 Motorola Solutions Inc % 09/01/24 Arrow Electronics Inc % 04/01/25 Intel Corp % 12/15/32 Western Union Co/The % 11/17/36 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) MATERIALS 2.9% $ International Paper Co % 04/01/16 $ Valspar Corp/The % 05/01/17 Cliffs Natural Resources Inc (c) % 01/15/18 Carpenter Technology Corp % 07/15/21 Freeport-McMoRan Inc % 11/14/21 Mosaic Co/The % 11/15/21 Freeport-McMoRan Inc % 03/01/22 Newmont Mining Corp % 03/15/22 Barrick Gold Corp (a) % 04/01/22 Domtar Corp % 04/01/22 RPM International Inc % 11/15/22 Carpenter Technology Corp % 03/01/23 Freeport-McMoRan Inc % 03/15/23 Reliance Steel & Aluminum Co % 04/15/23 Barrick Gold Corp (a) % 05/01/23 Nucor Corp % 08/01/23 Mosaic Co/The % 11/15/23 Union Carbide Corp % 06/01/25 Dow Chemical Co/The % 10/01/34 Alcoa Inc % 02/01/37 Newmont Mining Corp % 03/15/42 TELECOMMUNICATION SERVICES 0.4% Verizon Communications Inc % 04/01/19 CenturyLink Inc % 09/15/19 Qwest Capital Funding Inc % 07/15/28 Qwest Corp % 09/15/33 Verizon Communications Inc % 11/01/34 UTILITIES 1.2% Commonwealth Edison Co % 09/15/17 Vectren Utility Holdings Inc % 08/01/18 South Jersey Gas Co % 10/22/18 United Utilities PLC (a) % 02/01/19 PPL Energy Supply LLC % 12/15/21 ONEOK Inc % 02/01/22 SCANA Corp % 02/01/22 Exelon Generation Co LLC % 06/15/22 National Fuel Gas Co % 03/01/23 Entergy Gulf States Inc % 03/01/35 TOTAL CORPORATE BONDS ASSET BACKED SECURITIES 1.9% Continental Airlines 2009-1 Pass Through Trust % 01/08/18 American Airlines 2011-1 Class B Pass Through Trust (d) % 07/31/19 Continental Airlines 1999-1 Class B Pass Through Trust % 02/02/20 Continental Airlines 2010-1 Class B Pass Through Trust % 07/12/20 Delta Air Lines 2011-1 Class A Pass Through Trust % 10/15/20 America West Airlines 2000-1 Pass Through Trust % 01/02/22 American Airlines 2011-1 Class A Pass Through Trust % 07/31/22 Continental Airlines 2007-1 Class A Pass Through Trust % 10/19/23 Southwest Airlines Co 2007-1 Pass Through Trust % 02/01/24 US Airways 2010-1 Class A Pass Through Trust % 10/22/24 American Airlines 2015-1 Class B Pass Through Trust % 11/01/24 Delta Air Lines 2015-1 Class B Pass Through Trust % 01/30/25 US Airways 2011-1 Class A Pass Through Trust % 04/22/25 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) ASSET BACKED SECURITIES (continued) Hawaiian Airlines 2013-1 Class A Pass Through Certificates % 01/15/26 $ $ Continental Airlines 2012-2 Class A Pass Through Trust % 04/29/26 United Airlines 2013-1 Class A Pass Through Trust % 02/15/27 US Airways 2013-1 Class A Pass Through Trust % 05/15/27 American Airlines 2014-1 Class A Pass Through Trust % 04/01/28 American Airlines 2015-2 Class A Pass Through Trust % 03/22/29 PREFERRED SECURITIES 1.2% Affiliated Managers Group Inc % 10/15/22 Pitney Bowes Inc % 11/27/22 Stifel Financial Corp % 12/31/22 Raymond James Financial Inc % 03/15/42 Protective Life Corp % 09/01/42 Selective Insurance Group Inc % 02/09/43 WR Berkley Corp % 04/30/53 Verizon Communications Inc % 02/15/54 American Financial Group Inc/OH % 09/30/54 Qwest Corp % 10/01/54 NextEra Energy Capital Holdings Inc % 03/01/72 TOTAL FIXED INCOME SECURITIES $ (cost $239,606,997) Shares Security Description Fair Value COMMON STOCKS 61.3% CONSUMER DISCRETIONARY 2.9% Home Depot Inc/The $ Target Corp CONSUMER STAPLES 3.2% General Mills Inc Hershey Co/The Hormel Foods Corp Kimberly-Clark Corp ENERGY 6.0% Chevron Corp ConocoPhillips Exxon Mobil Corp Schlumberger Ltd (a) FINANCIALS 9.3% American Express Co Associated Banc-Corp JPMorgan Chase & Co Principal Financial Group Inc Travelers Cos Inc/The US Bancorp/MN Wells Fargo & Co Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Shares Security Description Fair Value COMMON STOCKS (continued) HEALTH CARE 11.8% Abbott Laboratories $ AbbVie Inc Baxalta Inc Baxter International Inc Bristol-Myers Squibb Co Eli Lilly & Co Johnson & Johnson Medtronic PLC (f) Pfizer Inc Roche Holding AG ADR (e) INDUSTRIALS 15.7% 3M Co CH Robinson Worldwide Inc Deluxe Corp Emerson Electric Co General Electric Co Graco Inc Honeywell International Inc Pentair PLC (a) Toro Co/The United Parcel Service Inc, Class B INFORMATION TECHNOLOGY 5.5% Corning Inc International Business Machines Corp MTS Systems Corp QUALCOMM Inc Western Union Co/The MATERIALS 5.1% Bemis Co Inc Ecolab Inc HB Fuller Co Valspar Corp/The UTILITIES 1.8% ALLETE Inc MDU Resources Group Inc Xcel Energy Inc TOTAL COMMON STOCKS $ (cost $306,472,163) PREFERRED STOCKS 0.0% (g) UTILITIES 0.0% (g) SCE Trust I TOTAL PREFERRED STOCKS $ (cost $250,000) Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Shares Security Description Fair Value SHORT-TERM INVESTMENTS 2.2% First American Prime Obligations Fund, Class Z, 0.05% (b) $ (cost $14,615,638) TOTAL INVESTMENTS 99.5% $ (cost $560,944,798) OTHER ASSETS AND LIABILITIES (NET) 0.5% TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of September 30, 2015, these securities represented $28,980,296 or 4.4% of total net assets. (b) The rate quoted is the annualized seven-day effective yield as of September 30, 2015. (c) Step Bonds - Securities for which the coupon rate of interest will adjust on specified future date(s).The rate disclosed represents the coupon rate in effect as of September 30, 2015. (d) Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Fund's Board of Trustees.As of September 30, 2015, these securities represented $15,006,959 or 2.3% of total net assets. (e) American Depositary Receipt. (f) Issuer headquartered overseas but considered domestic. In determining whether a security is foreign or domestic, the Adviser will generally look at the location of the headquarters of the issuer.However, if the issuer is believed by the Adviser to be headquartered in a jurisdiction primarily for tax purposes, the Adviser will consider the following additional factors; 1) the location of the primary exchange trading its securities; 2) where it derives the majority of its revenues, or 3) where it earns the majority of its profits. (g) Percentage is less than 0.05%. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Adviser. See accompanying Notes to Schedules of Investments. Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2015 Shares Security Description Fair Value COMMON STOCKS 98.3% CONSUMER DISCRETIONARY 5.7% Buffblo Wild Wings Inc (b) $ Cabela'sInc (b) Gentherm Inc (b) CONSUMER STAPLES 2.7% Casey's General Stores Inc ENERGY 0.8% Northern Oil and Gas Inc (b) FINANCIALS 23.9% Agree Realty Corp Associated Banc-Corp Bank Mutual Corp Cardinal Financial Corp Physicians Realty Trust PrivateBancorp Inc United Fire Group Inc Wintrust Financial Corp HEALTH CARE 7.1% Bio-Techne Corp Cardiovascular Systems Inc (b) Patterson Cos Inc Vascular Solutions Inc (b) INDUSTRIALS 27.8% Actuant Corp Apogee Enterprises Inc Deluxe Corp Donaldson Co Inc G&K Services Inc, Class A Generac Holdings Inc (b) Graco Inc Hub Group Inc, Class A (b) Oshkosh Corp Proto Labs Inc (b) Raven Industries Inc Snap-on Inc Toro Co/The INFORMATION TECHNOLOGY 17.5% Badger Meter Inc Cray Inc (b) MOCON Inc MTS Systems Corp NVE Corp SPS Commerce Inc (b) Stratasys Ltd (a)(b) VASCO Data Security International Inc (b) MATERIALS 7.4% Bemis Co Inc Hawkins Inc Valspar Corp/The Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2015 Shares Security Description Fair Value COMMON STOCKS (continued) UTILITIES 5.4% ALLETE Inc $ MDU Resources Group Inc TOTAL COMMON STOCKS $ (cost $175,271,495) SHORT-TERM INVESTMENTS 2.0% First American Prime Obligations Fund, Class Z, 0.05% (c) $ (cost $3,800,358) TOTAL INVESTMENTS 100.3% $ (cost $179,071,853) OTHER ASSETS AND LIABILITIES (NET) (0.3)% ) TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of September 30, 2015, these securities represented $3,888,732 or 2.1% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of September 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Adviser. See accompanying Notes to Schedules of Investments. Mairs & Power Funds Trust NOTES TO SCHEDULES OF INVESTMENTS (unaudited) September 30, 2015 The Mairs & Power Funds Trust (the Trust) is a no-load, diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act).Mairs & Power Growth Fund (the Growth Fund), Mairs & Power Balanced Fund (the Balanced Fund), and Mairs & Power Small Cap Fund (the Small Cap Fund) (individually a Fund and collectively the Funds) are series within the Trust. Security Valuations Security valuations for each Fund’s investments are furnished by independent pricing services that have been approved by the Trust’s Board of Trustees (the Board). Investments in listed equity securities are valued at the last quoted sale price on the securities exchange on which such securities are principally traded or at the NASDAQ Official Closing Price if readily available for such securities on each business day.Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are valued at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued at the bid price furnished by an independent pricing service. Debt obligations with 60 days or less remaining until maturity may be valued at the bid price furnished by an independent pricing service and in certain circumstances may be valued at their amortized cost, which approximates fair value. Pricing service prices for debt obligations are based on various evaluative and matrix-based methodologies and models that use market inputs such as market transactions, dealer quotations, benchmark yields and issuer, industry and economic events. These techniques generally consider overall market conditions and such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity and ratings. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from two or more dealers that make markets in the securities. When market quotations are not readily available, or when the last quoted sale price is not considered representative of the value of the security if it were to be sold on that day, the security will be valued at fair value as determined in good faith by the Fair Value Committee appointed by the Board, pursuant to procedures approved by the Board. When determining the value of a security, the Fair Value Committee takes into consideration all indications of value that appear relevant under the particular circumstances as well as fundamental analytical data relating to the security, the nature and duration of any restrictions on the disposition of the security, and the forces influencing the market in which the security is purchased or sold in addition to other more specific factors that may be applied on a case-by-case basis.Consequently, the value of the security used by a Fund may differ from a quoted or published price for the same security.Fair value pricing involves subjective judgments and it is possible that the fair value determined for the security is materially different than the value that could be realized upon the sale of that security. As of September 30, 2015, no securities in the Funds were valued using this method. In preparing these financial statements, the Funds have evaluated events and transactions for potential recognition or disclosure through the date the financial statements were available to be issued.This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Fair Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards, which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Quoted prices in active markets for identical securities. · Level 2 – Other significant observable inputs (including quoted prices for similar securities,interest rates, prepayment speeds, credit risk, etc.). · Level 3 – Significant unobservable inputs (including the Funds’ own assumptions in determiningthe fair value of investments). NOTES TO SCHEDULES OF INVESTMENTS (unaudited)(continued) September 30, 2015 The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the net assets of each Fund as of September 30, 2015: Growth Fund Balanced Fund Small Cap Fund Level 1* $ $ $ Level 2** - - Level 3 - - - Total $ $ $ *All Level 1 investments are equity securities (common stocks and preferred securities) and short-term investments. ** All Level 2 investments are fixed income securities, excluding preferred securities. For detail of investments by major sector classification for the Funds, please refer to the Schedules of Investments. The Funds had no transfers amongst levels during the period and did not hold any Level 3 investments at either September 30, 2015 or December 31, 2014. Security Transactions Security transactions are recorded on the date on which securities are purchased or sold. Income Taxes At December 31, 2014, the components of accumulated earnings (losses) on a tax basis were as follows: Growth Fund Balanced Fund Small Cap Fund Cost of investments $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation $ $ $ Undistributed ordinary income $ $ $ Undistributed long-term capital gains - Total distributable earnings $ $ $ Other accumulated earnings - - ) Total accumulated earnings $ $ $ Transactions With Affiliated Companies The Growth Fund owned 5% or more of the voting securities of the following companies during the period ended September 30, 2015. As a result, these companies are deemed to be affiliates of the Growth Fund as defined by the 1940 Act. Transactions during the period in these securities of affiliated companies were as follows: Share Activity Security Name Balance 12/31/14 Purchases Sales Balance 09/30/15 Dividend Income Fair Value at 09/30/15 Badger Meter Inc 784,299 - - $ $ MTS Systems Corp - 88,176 NVE Corporation 486,185 - $ $ Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported within the time period specified by the SEC’s rules and forms. (b) There was no change in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Mairs & Power Funds Trust By (Signature and Title)/s/ Mark L. Henneman Mark L. Henneman, President Date11/25/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Mark L. Henneman Mark L. Henneman, President (Principal Executive Officer) Date11/25/15 By (Signature and Title)*/s/ Andrea C. Stimmel Andrea C. Stimmel, Treasurer (Principal Financial Officer) Date11/25/15 * Print the name and title of each signing officer under his or her signature.
